Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/06/2022 is considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

In independent claim 34, claim limitation “means for encoding a stream of bits using a polar code” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for encoding a stream of bits using a polar code”            without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 34 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 8, 76 and figures 7, 12 for the 35 U.S.C. 112(f) limitation.

In independent claim 34, claim limitation “means for storing the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K)” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for storing the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K)” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 34 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 8 and figures 7, 12 for the 35 U.S.C. 112(f) limitation.

In independent claim 34, claim limitation “means for performing rate-matching on the encoded stream of bits stored in the circular buffer based on a code size (N) and a number of coded bits for transmission (E)” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for performing rate-matching on the encoded stream of bits stored in the circular buffer based on a code size (N) and a number of coded bits for transmission (E)” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 34 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 8 and figures 7, 12 for the 35 U.S.C. 112(f) limitation.

In independent claim 34, claim limitation “means for transmitting the rate-matched encoded stream of bits in a wireless network to a receiving device” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for transmitting the rate-matched encoded stream of bits in a wireless network to a receiving device” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 34 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 77 and figures 7, 8  for the 35 U.S.C. 112(f) limitation.

In claim 35, claim limitation “means for performing rate-matching on the stored encoded stream of bits comprise means for puncturing a first number of stored encoded bits if E is less than N” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for performing rate-matching on the stored encoded stream of bits comprise means for puncturing a first number of stored encoded bits if E is less than N” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 35 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 29, 100 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 36, claim limitation “means for puncturing the first number of stored encoded bits comprise means for puncturing the first number of stored encoded bits according to a defined pattern starting at a location of N in the circular buffer and proceeding in a counter-clockwise fashion” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for puncturing the first number of stored encoded bits comprise means for puncturing the first number of stored encoded bits according to a defined pattern starting at a location of N in the circular buffer and proceeding in a counter-clockwise fashion” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 36 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 100 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 37, claim limitation “means for puncturing the first number of stored encoded bit according to the defined pattern” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for puncturing the first number of stored encoded bit according to the defined pattern” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 37 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 101 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 37, claim limitation “means for generating a vector of E ones followed by N-E zeros” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for generating a vector of E ones followed by N-E zeros” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 37 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 101 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 37, claim limitation “means for puncturing bits in a location of the N-E zeros in the circular buffer” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for puncturing bits in a location of the N-E zeros in the circular buffer” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 37 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 101 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 37, claim limitation “means for puncturing bits in locations in the circular buffer according to a bit-reversal of the vector” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for puncturing bits in locations in the circular buffer according to a bit-reversal of the vector” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 37 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 101 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 38, claim limitation “means for performing rate-matching on the stored encoded stream of bits comprise means for repeating a second number of stored encoded bits if E is greater than N” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for performing rate-matching on the stored encoded stream of bits comprise means for repeating a second number of stored encoded bits if E is greater than N” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 38 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 100 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 39, claim limitation “means for repeating the second number of stored encoded bits according to a defined pattern starting at a location of N in the circular buffer and proceeding in a counter-clockwise fashion” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for repeating the second number of stored encoded bits according to a defined pattern starting at a location of N in the circular buffer and proceeding in a counter-clockwise fashion” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 39 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 100 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 40, claim limitation “means for generating a vector of E-N ones followed by 2N-E zeros” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for generating a vector of E-N ones followed by 2N-E zeros” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 40 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 102 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 40, claim limitation “means for repeating bits in a location of the E-N ones in the circular buffer” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for repeating bits in a location of the E-N ones in the circular buffer” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 40 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 102 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 40, claim limitation “means for repeating bits in locations of the circular buffer according to a bit-reversal of the vector” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for repeating bits in locations of the circular buffer according to a bit-reversal of the vector” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 40 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraph 102 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 42, claim limitation “means for determining a parameter (NM), where NM is the minimum power of 2 which is not less than E” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “for determining a parameter (NM), where NM is the minimum power of 2 which is not less than E” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 42 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 97, 98 and figure 7 for the 35 U.S.C. 112(f) limitation.

In claim 42, claim limitation “

    PNG
    media_image1.png
    118
    387
    media_image1.png
    Greyscale

” has been interpreted under 35 U.S.C. 112(f) because it uses a generic placeholder “means” coupled with functional language “

    PNG
    media_image2.png
    147
    408
    media_image2.png
    Greyscale

” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f), claim 42 has been interpreted
to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding 
structure and algorithm described in the specification paragraphs 97, 98 and figure 7 for the 35 U.S.C. 112(f) limitation.

Allowable Subject Matter
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/06/2022 has been entered.
Claims 1-44 are allowed.
Claim objections are withdrawn.
Claim rejections under 35 U.S.C. 101 are withdrawn.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Puja Detjen (Reg. No. 72311) and John Johannes (Associate) on 7/25/2022.
The application has been amended as follows: 
Specification:
[0017] FIG. 7 is a simplified block diagram illustrating [[a decoder]] an encoder, in accordance  with certain aspects of the present disclosure. 

Claim 1.	(Currently Amended) A method of wireless communications by a first wireless communication device, comprising:
encoding a stream of bits using a polar code;
storing the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K); 
performing rate-matching on the encoded stream of bits stored in the circular buffer based on a code size (N) and a number of coded bits for transmission (E); and
transmitting the rate-matched encoded stream of bits in a wireless network to a receiving device.

Claim 12.	(Currently Amended) A non-transitory computer-readable medium, comprising: 
instructions that, when executed by a processor of a first wireless communication device, cause the first wireless communication device to:
 encode a stream of bits using a polar code;
 store the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K); 
 perform rate-matching on the encoded stream of bits stored in the circular buffer based on a code size (N) and a number of coded bits for transmission (E); and
transmit the rate-matched encoded stream of bits in a wireless network to a receiving device.

Claim 23.	(Currently Amended) A first wireless communication device, comprising:
a memory comprising executable instructions;
a processor in data communication with the memory and configured to execute the executable instructions and cause the first wireless communication device to:
encode a stream of bits using a polar code;
 store the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K); 
perform rate-matching on the encoded stream of bits stored in the circular buffer based on a code size (N) and a number of coded bits for transmission (E); and
transmit the rate-matched encoded stream of bits in a wireless network to a receiving device.

Claim 34.	(Currently Amended) A first wireless communication device, comprising:
means for encoding a stream of bits using a polar code;
means for storing the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K); 
means for performing rate-matching on the encoded stream of bits stored in the circular buffer based on a code size (N) and a number of coded bits for transmission (E); and
means for transmitting the rate-matched encoded stream of bits in a wireless network to a receiving device.

The following is an examiner’s statement of reasons for allowance: 
As per independent claims 1, 12, 23 and 34 the prior arts of record do not teach encoding a stream of bits using a polar code; storing the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K).
The prior art of record KIM et al. (US 20190109672 A1) teach that disclosed are a method by which a base station and a terminal transmit and receive a data signal, and a device for supporting the same. More specifically, disclosed are: a method for efficiently transmitting and receiving a corresponding data signal between a base station and a terminal by using a coding scheme determined on the basis of various conditions for the transmitted data signal; and devices for supporting the same (abstract).
However KIM et al. do not explicitly teach encoding a stream of bits using a polar code; storing the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K) as recited in the independent claims 1, 12, 23 and 34.

YOKOMAKURA et al. (US 20190312678 A1) teach that channel encoding is provided that includes applying turbo coding with a coding rate of 1/5 to an input bit sequence, applying a subblock interleaver to each of first to fifth code bit sequences to which the turbo coding is applied, applying bit collection to the first to fifth code bit sequences output from the subblock interleaver, the bit collection outputting the first code bit sequence in order, outputting the second code bit sequence and the fourth code bit sequence alternately on a bit-by-bit basis after the first code bit sequence, and outputting the second code bit sequence and the fifth code bit sequence alternately on a bit-by-bit basis (abstract).
However YOKOMAKURA et al. do not explicitly teach encoding a stream of bits using a polar code; storing the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K) as recited in the independent claims 1, 12, 23 and 34.

WU et al. (US 20170331590 A1) teach that aspects of the disclosure provide a method for polar code puncturing. The method can include receiving a mother polar code including a sequence of coded bits, the sequence of coded bits having indices {0, . . . , N−1} and including at least a first block of coded bits having indices {0, . . . , i−1}, a second block of coded bits having indices {i, . . . , i+k−1}, a third block of coded bits having indices {i+k, i+k+k−1}, interleaving the second block of coded bits with the third block of coded bits to form a rearranged sequence of coded bits including the N coded bits, and extracting the last M coded bits from the rearranged sequence of coded bits to generate a punctured code having a length of M (abstract).
However WU et al. do not explicitly teach encoding a stream of bits using a polar code; storing the encoded stream of bits in a circular buffer, wherein a size of the circular buffer is based on a minimum supported code rate (Rmin) and a number of information bits (K) as recited in the independent claims 1, 12, 23 and 34.

Hence, the prior arts of record do not anticipate nor render obvious the claimed invention. Thus, independent claims 1, 12, 23 and 34 are allowable over the prior arts of record. 
Claims 2-11, 13-22, 24-33 and 35-44 are allowed because of the combination of additional limitations and the limitations listed above.

Thus, claims 1-44 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gross et al. (US 20160013810 A1, publication date: January 14, 2016) disclose that modern communication systems must cope with varying channel conditions and differing throughput constraints. Polar codes despite being the first error-correcting codes with an explicit construction to achieve the symmetric capacity of memoryless channels are not currently employed against other older coding protocols such as low-density parity check (LDPC) codes as their performance at short/moderate lengths has been inferior and their decoding algorithm is serial leading to low decoding throughput. Accordingly techniques to address these issues are identified and disclosed including decoders that decode constituent codes without recursion and/or recognize classes of constituent directly decodable codes thereby increasing the decoder throughput. Flexible encoders and decoders supporting polar codes of any length up to a design maximum allow adaptive polar code systems responsive to communication link characteristics, performance, etc. whilst maximizing throughput. Further, designers are provided flexibility in implementing either hardware or software implementations (abstract).

JEONG et al. (US 20140169388 A1, publication date: June 19, 2014) disclose that a method and an apparatus for encoding and decoding packets using a polar code is provided. The method includes acquiring a plurality of blocks constituting the packet, extracting a plurality of codeword candidates corresponding to the blocks, selecting some of the codeword candidates in a descending order of posterior probability among the codeword candidates corresponding to the blocks, combining the selected codeword candidates into a plurality of codeword combinations, selecting a codeword combination having the highest posterior probability and passed Cyclic Redundancy Check (CRC) test without error among the plurality of codeword combinations, and decoding the selected codeword combination. The packet encoding and decoding apparatus and method of the present disclosure is capable of encoding and decoding packets in a unit of blocks efficiently (abstract).

LI et al. (US 20150194987 A1, publication date: July 9, 2015) disclose that embodiments of the present invention provide a method and an apparatus for generating a hybrid Polar code. The method includes: obtaining a first matrix of NxN and a sequence that includes N bits, N rows of the first matrix correspond to the N bits in the sequence in a one-to-one manner, and N is a positive integer; determining reliability of the N bits, and determining the weight of each row in the N rows of the first matrix; selecting, according to the reliability of the N bits and the weight of the N rows of the first matrix, K bits among the N bits as information bits, or selecting, according to the reliability of the N bits and the weight of the N rows of the first matrix, K rows of the first matrix to construct a second matrix of KxN used for encoding (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111